

Exhibit 10.1


SUBSCRIPTION AGREEMENT


Design Source, Inc.
100 Europa Drive, Suite 455
Chapel Hill, North Carolina 27517


InVivo Therapeutics Corporation
One Broadway, 14th Floor,
Cambridge, MA 02142


Ladies and Gentlemen:
 
1.           Subscription.  The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from Design Source, Inc.1,
a Nevada corporation (the “Company”) the number of units (the “Units”) set forth
on the signature page hereof at a purchase price of $1.00 per Unit.  Each Unit
consists of (i) 1 share of the Company’s common stock, par value $0.00001 per
share (the “Common Stock”) and (ii) a 5 year warrant (each, a “Warrant” and
collectively, the “Warrants”) to purchase 1 share of Common Stock at an exercise
price of $1.40 per share.  The Units are being purchased in connection with a
reverse merger transaction between InVivo Therapeutics Corporation (“InVivo”),
the Company and a wholly-owned subsidiary of the Company.
 
2.           Offering.  This subscription is submitted to you in accordance with
and subject to the terms and conditions described in this Subscription Agreement
and the Confidential Private Placement Memorandum of the Company and InVivo
dated October 4, 2010, as amended or supplemented from time to time, including
all attachments, schedules and exhibits thereto (the “Memorandum”), relating to
the offering (the “Offering”) by the Company of seven million (7,000,000) Units
($7,000,000) (the “Offering Amount”).  In the event the Offering Amount is sold,
the Placement Agent (as defined below) and the Company shall have the right to
place an additional 3,000,000 Units ($3,000,000) to cover over-allotments
provided however, that the over-allotment can be increased by up to an
additional 100% ($6,000,000 total) at the mutual discretion of InVivo and the
Placement Agent.  Spencer Trask Ventures, Inc. has been engaged as placement
agent in connection with the Offering (the “Placement Agent”).  The terms of the
Offering are more completely described in the Memorandum and such terms are
incorporated herein in their entirety.
 

--------------------------------------------------------------------------------

1 In connection with the consummation of the proposed reverse merger
transaction, the Company will change its name to InVivo Therapeutics Holdings
Corp. (or a substantially similar name to be determined by management).

 
A-1

--------------------------------------------------------------------------------

 

3.           Payment.   The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Signature Bank, Escrow Agent
for InVivo Therapeutics Corporation” in the full amount of the purchase price of
the Units being subscribed for.  Wire transfer instructions are set forth on
page 12 hereof under the heading “To subscribe for Units in the private offering
of Design Source, Inc./InVivo Therapeutics Corporation.”  Such funds will be
held for the Purchaser's benefit, and will be returned promptly, without
interest or offset if this Subscription Agreement is not accepted by the Company
and InVivo, the Offering is terminated pursuant to its terms by the Company
prior to the First Closing (as hereinafter defined), or the entire Offering
Amount is not sold.  Together with a check for, or wire transfer of, the full
purchase price, the Purchaser is delivering a completed and executed Omnibus
Signature Page to this Subscription Agreement and the Registration Rights
Agreement (the “Registration Rights Agreement”). The Registration Rights
Agreement is in the form of Annex C to the Memorandum.
 
4.           Deposit of Funds.  All payments made as provided in Section 3
hereof shall be deposited by the Company, InVivo or the Placement Agent as soon
as practicable after receipt thereof with Signature Bank (the “Escrow Agent”),
in a non-interest-bearing escrow account (the “Escrow Account”) until the
earliest to occur of (a) the closing of the sale of the Offering Amount (the
“First Closing”), (b) the rejection of such subscription, and (c) the
termination of the Offering by the Company, InVivo or the Placement Agent.  The
Company and the Placement Agent may continue to offer and sell the Units and
conduct additional closings for the sale of additional Units after the First
Closing and until the termination of the Offering.
 
5.           Acceptance of Subscription.  The Purchaser understands and agrees
that the Company and InVivo, in their sole discretion, reserves the right to
accept or reject this or any other subscription for Units, in whole or in part,
notwithstanding prior receipt by the Purchaser of notice of acceptance of this
subscription.  The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement.  If this subscription is rejected in whole, the Offering of Units is
terminated or the Offering Amount is not raised, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect.  If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.
 
6.           Representations and Warranties.
 
The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:
 
(a)           None of the shares of Common Stock or the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) offered pursuant
to the Memorandum are registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws.  The Purchaser understands
that the offering and sale of the Units is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(2) thereof and the
provisions of Regulation D (“Regulation D”) and/or Regulation S (“Regulation S”)
each as promulgated by the United States Securities and Exchange Commission (the
“SEC”) thereunder, based, in part, upon the representations, warranties and
agreements of the Purchaser contained in this Subscription Agreement;
 
(b)           Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have received the
Memorandum and all other documents requested by the Purchaser, have carefully
reviewed them and understand the information contained therein;
 
 
A-2

--------------------------------------------------------------------------------

 
 
(c)           Neither the Securities and Exchange Commission nor any state
securities commission or other regulatory authority has approved the Units, the
Common Stock, the Warrants or the Warrant Shares, or passed upon or endorsed the
merits of the offering of Units or confirmed the accuracy or determined the
adequacy of the Memorandum.  The Memorandum has not been reviewed by any
federal, state or other regulatory authority;
 
(d)           All documents, records, and books pertaining to the investment in
the Units (including, without limitation, the Memorandum) have been made
available for inspection by such Purchaser and its Advisers, if any;
 
(e)           The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company and
InVivo, and all such questions have been answered to the full satisfaction of
the Purchaser and its Advisers, if any;
 
(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or information (oral or
written) other than as stated in the Memorandum.
 
(g)           The Purchaser is unaware of, is in no way relying on, and did not
become aware of the Offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Units and is not subscribing for the Units and did not become
aware of the Offering of the Units through or as a result of any seminar or
meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;
 
(h)           The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to the Placement Agent or as
otherwise described in the Memorandum);
 
(i)           The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;
 
(j)           The Purchaser is not relying on the Company, InVivo, the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;
 
 
A-3

--------------------------------------------------------------------------------

 
 
(k)           The Purchaser is acquiring the Units solely for such Purchaser's
own account for investment purposes only and not with a view to or intent of
resale or distribution thereof, in whole or in part.  The Purchaser has no
agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, the shares of Common Stock, the Warrants
or the Warrant Shares, and the Purchaser has no plans to enter into any such
agreement or arrangement;
 
(l)           The Purchaser must bear the substantial economic risks of the
investment in the Units indefinitely because none of the securities included in
the Units may be sold, hypothecated or otherwise disposed of unless subsequently
registered under the Securities Act and applicable state securities laws or an
exemption from such registration is available (including, without limitation,
under Regulation S).  Legends to the following effect shall be placed on the
securities included in the Units to the effect that they have not been
registered under the Securities Act or applicable state securities laws:
 
THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF] HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH (I)
REGULATION S UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, (II) AN EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR (III) UNDER AN
EFFECTIVE REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE EXERCISE
HEREOF] MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.
 
Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws.  Stop transfer instructions
will be placed with the transfer agent of the Units.  The Company has agreed
that purchasers of the Units will have, with respect to the shares of Common
Stock and the Warrant Shares, the registration rights described in the
Registration Rights Agreement.  Notwithstanding such registration rights, there
can be no assurance that there will be any market for resale of the Units, the
Common Stock, the Warrants or the Warrant Shares, nor can there be any assurance
that such securities will be freely transferable at any time in the foreseeable
future.  In addition, the Warrants issued to Purchasers purchasing Units in this
offering in an offshore transaction outside the United States in reliance on
Regulation S will bear an additional restrictive legend to the following effect:

 
A-4

--------------------------------------------------------------------------------

 


THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED STATES OR BY OR ON BEHALF OF A
“U.S. PERSON” OR A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE
UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT AND THE
APPLICABLE SECURITIES LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS IS AVAILABLE.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE U.S. SECURITIES ACT.


(m)           The Purchaser has adequate means of providing for such Purchaser's
current financial needs and foreseeable contingencies and has no need for
liquidity of its investment in the Units for an indefinite period of time;
 
(n)           The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Memorandum, and, in particular, acknowledges that InVivo has a limited operating
history, significant operating losses since inception, no revenues to date,
limited assets, and is engaged in a highly competitive business;
 
(o)           The Purchaser either
 
 
i)
meets the requirements of at least one of the suitability standards for an
“accredited investor” as that term is defined in Regulation D and as set forth
on the Accredited Investor Certification contained herein; or



ii.)
is not a "U.S. Person" as defined in Regulation S; and specifically the
Purchaser is not (all Purchasers who are not a U.S. Person must INITIAL this
section as indicated to confirm their careful review and understanding of this
Section 5(o)(ii)) Initial _______:



 
A.
a natural person resident in the United States of America, including its
territories and possessions ("United States");

 
 
B.
a partnership or corporation organized or incorporated under the laws of the
United States;

 
 
C.
an estate of which any executor or administrator is a U.S. Person;

 
 
D.
a trust of which any trustee is a U.S. Person;

 
 
E.
an agency or branch of a foreign entity located in the United States;

 
 
F.
a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. Person;

 
 
A-5

--------------------------------------------------------------------------------

 
 
 
G.
a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated, or (if an individual)
resident in the United States; and

 
 
H.
a partnership or corporation: (A) organized or incorporated under the laws of
any foreign jurisdiction; and (B) formed by a U.S. Person principally for the
purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors (as
defined in Rule 501(a) under the Act) who are not natural persons, estates or
trusts.

 
And, in addition:
 
 
I.
the Purchaser was not offered the Units in the United States;

 
 
J.
at the time the buy-order for the Units was originated, the Purchaser was
outside the United States; and

 
 
K.
the Purchaser is purchasing the Units for its own account and not on behalf of
any U.S. Person (as defined in Regulation S) and a sale of the Units has not
been pre-arranged with a purchaser in the United States.

 
(p)           The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;
 
 
A-6

--------------------------------------------------------------------------------

 
 
(q)           The Purchaser and the Advisers, if any, have had the opportunity
to obtain any additional information, to the extent the Company and/or InVivo
have such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the Memorandum and all documents received or reviewed in connection with the
purchase of the Units and have had the opportunity to have representatives of
the Company and InVivo provide them with such additional information regarding
the terms and conditions of this particular investment and the financial
condition, results of operations, business of the Company and InVivo deemed
relevant by the Purchaser or the Advisers, if any, and all such requested
information, to the extent the Company had such information in its possession or
could acquire it without unreasonable effort or expense, has been provided to
the full satisfaction of the Purchaser and the Advisers, if any;
 
(r)           Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company, InVivo or the Placement Agent is complete
and accurate and may be relied upon by the Company, InVivo and the Placement
Agent in determining the availability of an exemption from registration under
federal and state securities laws in connection with the offering of securities
as described in the Memorandum.  The Purchaser further represents and warrants
that it will notify and supply corrective information to the Company, InVivo and
the Placement Agent immediately upon the occurrence of any change therein
occurring prior to the Company's issuance of the securities contained in the
Units;
 
(s)           The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities.  The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories.  The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur.  The Purchaser's overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive.  The investment is a suitable one for the
Purchaser;
 
(t)           The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;
 
(u)           The Purchaser acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by InVivo in
good faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company or InVivo and
should not be relied upon;
 
(v)           No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in the Memorandum;
 
(w)           Within five (5) days after receipt of a request from the Company,
InVivo or the Placement Agent, the Purchaser will provide such information and
deliver such documents as may reasonably be necessary to comply with any and all
laws and ordinances to which the Company, InVivo or the Placement Agent is
subject;
 
 
A-7

--------------------------------------------------------------------------------

 
 
(x)           The Purchaser's substantive relationship with the Placement Agent
or subagent through which the Purchaser is subscribing for Units predates the
Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;
 
(y)           THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
SAID ACT AND SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.  THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR DISAPPROVED BY
THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY
OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED
UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE
MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.  ANY REPRESENTATION TO THE CONTRARY
IS UNLAWFUL;
 
(z)           In making an investment decision investors must rely on their own
examination of the Company, InVivo and the terms of the Offering, including the
merits and risks involved.  The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;
 
(aa)           (For ERISA plans only)    The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;
 
A-8

--------------------------------------------------------------------------------


 
(bb)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals.  The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>.  In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals2 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;
 
(cc)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs.  Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph.  The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations.  The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC.  The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs;
 
(dd)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,3 or any immediate family4 member or close associate5 of a senior foreign
political figure, as such terms are defined in the footnotes below; and
 
(ee)           If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.
 

--------------------------------------------------------------------------------

2 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
3 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
4 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
5 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 
A-9

--------------------------------------------------------------------------------

 
 
7.           Indemnification.  The Purchaser agrees to indemnify and hold
harmless the Company, InVivo, the Placement Agent, and their respective
officers, directors, employees, agents, control persons and affiliates from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of any actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Purchaser of any covenant or agreement
made by the Purchaser herein or in any other document delivered in connection
with this Subscription Agreement.
 
8.           Irrevocability; Binding Effect.  The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns.  If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.
 
9.           Modification.  This Subscription Agreement shall not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.
 
10.         Immaterial Modifications to the Registration Rights Agreement.  The
Company may, at any time prior to the First Closing, amend the Registration
Rights Agreement if necessary to clarify any provision therein, without first
providing notice or obtaining prior consent of the Subscriber, if, and only if,
such modification is not material in any respect.
 
11.         Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company or InVivo, at the address set forth above,
or (b) if to the Purchaser, at the address set forth on the signature page
hereof (or, in either case, to such other address as the party shall have
furnished in writing in accordance with the provisions of this Section 10).  Any
notice or other communication given by certified mail shall be deemed given at
the time of certification thereof, except for a notice changing a party's
address which shall be deemed given at the time of receipt thereof.
 
12.         Assignability.  This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the shares of Common Stock or the
Warrants shall be made only in accordance with all applicable laws.
 
 
A-10

--------------------------------------------------------------------------------

 
 
13.          Applicable Law.  This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State.
 
14.          Arbitration.  The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:
 
(a)           Arbitration is final and binding on the parties.
 
(b)           The parties are waiving their right to seek remedies in court,
including the right to a jury trial.
 
(c)           Pre-arbitration discovery is generally more limited and different
from court proceedings.
 
(d)           The arbitrator's award is not required to include factual findings
or legal reasoning and any party's right to appeal or to seek modification of
rulings by arbitrators is strictly limited.
 
(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.
 
(f)           All controversies which may arise between the parties concerning
this Subscription Agreement shall be determined by arbitration pursuant to the
rules then pertaining to the Financial Industry Regulatory Authority, Inc.
(“FINRA”) in New York City, New York.  Judgment on any award of any such
arbitration may be entered in the Supreme Court of the State of New York or in
any other court having jurisdiction of the person or persons against whom such
award is rendered.  Any notice of such arbitration or for the confirmation of
any award in any arbitration shall be sufficient if given in accordance with the
provisions of this Agreement.  The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.
 
15.         Blue Sky Qualification.  The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws.  The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.
 
16.         Use of Pronouns.  All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.
 
 
A-11

--------------------------------------------------------------------------------

 

17.         Confidentiality.  The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company or
InVivo, not otherwise properly in the public domain, was received in
confidence.  The Purchaser agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement, or
use to the detriment of the Company or InVivo or for the benefit of any other
person or persons, or misuse in any way, any confidential information of the
Company or InVivo, including any scientific, technical, trade or business
secrets of the Company or InVivo and any scientific, technical, trade or
business materials that are treated by the Company or InVivo as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company or InVivo and
confidential information obtained by or given to the Company or InVivo about or
belonging to third parties.
 
18.         Miscellaneous.
 
(a)           This Subscription Agreement, together with the Registration Rights
Agreement, constitute the entire agreement between the Purchaser and the Company
with respect to the subject matter hereof and supersede all prior oral or
written agreements and understandings, if any, relating to the subject matter
hereof.  The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.
 
(b)           The representations and warranties of the Company and the
Purchaser made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the shares of Common Stock and Warrants
contained in the Units.
 
(c)           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.
 
(d)           This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.
 
(e)           Each provision of this Subscription Agreement shall be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.
 
(f)           Paragraph titles are for descriptive purposes only and shall not
control or alter the meaning of this Subscription Agreement as set forth in the
text.
 
(g)           The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.
 
19.         Omnibus Signature Page.  This Subscription Agreement is intended to
be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the shares of Common Stock and
Warrants to subscribers pursuant to the Memorandum.  Accordingly, pursuant to
the terms and conditions of this Subscription Agreement and such related
agreements it is hereby agreed that the execution by the Purchaser of this
Subscription Agreement, in the place set forth herein, shall constitute
agreement to be bound by the terms and conditions hereof and the terms and
conditions of the Registration Rights Agreement, with the same effect as if each
of such separate but related agreement were separately signed.
 
 
A-12

--------------------------------------------------------------------------------

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
A-13

--------------------------------------------------------------------------------

 

To subscribe for Units in the private offering of Design Source, Inc./InVivo
Therapeutics Corporation:


1.
Date and Fill in the number of Units being purchased and Complete and Sign the
Omnibus Signature Page of the Subscription Agreement.



2.
Initial the Accredited Investor Certification page attached to this letter.



3.
Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.



4.
Fax all forms to DiAnn Ellis at (212) 829-4424 and then send all signed original
documents with check to:



Ms. DiAnn Ellis
Spencer Trask Ventures, Inc.
1700 East Putnam Avenue
Old Greenwich, CT 06870


5.
Please make your subscription payment payable to the order of “Signature Bank,
Escrow Agent for InVivo Therapeutics Corporation”



For wiring funds directly to the escrow account,
see the following instructions:


Bank Name: Signature Bank
ABA Number: 026013576
A/C Name: Signature Bank, as Agent For
  InVivo Therapeutics Corporation
A/C Number:  1501508892
FBO:  Investor Name
Social Security Number
Address
 
Thank you for your interest,


Spencer Trask Ventures, Inc.

 
A-14

--------------------------------------------------------------------------------

 

ANTI MONEY LAUNDERING REQUIREMENTS


The USA PATRIOT Act
 
What is money
laundering?
 
How big is the problem
and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
  
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
  
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.



What are we required to do to eliminate money laundering?


Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.

 
 
A-15

--------------------------------------------------------------------------------

 

DESIGN SOURCE, INC./
INVIVO THERAPEUTICS CORPORATION
OMNIBUS SIGNATURE PAGE TO THE
SUBSCRIPTION AGREEMENT
 AND REGISTRATION RIGHTS AGREEMENT
 
Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $1.00 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement and the Registration Rights
Agreement.
 
Date (NOTE: To be completed by subscriber): __________________
 

--------------------------------------------------------------------------------

 
If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:
 

     
Print Name(s)
Social Security Number(s)
           
Signature(s) of Subscriber(s)
 
Signature
           
Date
 
Address

 
If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:
 

     
Name of Partnership,
 
Federal Taxpayer
Corporation, Limited
 
Identification Number
Liability Company or Trust
         
By:
       
Name:
 
State of Organization
 
Title:
         
Date
 
Address



INVIVO THERAPEUTICS CORPORATION
 
SPENCER TRASK VENTURES,  INC.
     
By:
   
By:
   
Authorized Officer
   
Authorized Officer
     
DESIGN SOURCE, INC.
         
By:
       
Authorized Officer
   

 
 
A-16

--------------------------------------------------------------------------------

 
 
DESIGN SOURCE, INC./ INVIVO THERAPEUTICS CORPORATION
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial
                    
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the value of my primary residence) in excess of $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse.
     
Initial
                    
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.
     
Initial
                    
I am a director or executive officer of Design Source, Inc.

 
For Non-Individual Investors
(all Non-Individual Investors must INITIAL where appropriate):


Initial
                     
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.
     
Initial
                    
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing in the Company.
     
Initial
                    
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
adviser.
     
Initial
                    
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.
     
Initial
                   
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet either of the criteria
for Individual Investors.
     
Initial
                   
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.
     
Initial
                   
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.
     
Initial
                   
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.
     
Initial
                   
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.
     
Initial
                   
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.
     
Initial
                  
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act, or a registered investment company.


 
A-17

--------------------------------------------------------------------------------

 

[logo.jpg]
DESIGN SOURCE, INC./ INVIVO THERAPEUTICS CORPORATION
Investor Profile
(Must be completed by Investor)


Section A - Personal Investor Information
 
Investor Name(s):
__________________________________________________________________________________
Individual executing Profile or Trustee:
_________________________________________________________________
Social Security Numbers / Federal I.D. Number:
__________________________________________________________
 
Date of
Birth:                             _________________                         Marital
Status:          _________________________
Joint Party Date of Birth:          _________________                        
Investment Experience (Years): ________________
Annual
Income:                          _________________                        Liquid
Net Worth: __________________________
Net Worth (excluding value of primary residence): ________________
Tax Bracket:                                ______ 15% or below       _____ 25%
- 27.5%       _____ Over 27.5%
Investment Objectives (circle one or more): Preservation of Capital, Income,
Capital Appreciation, Trading Profits, Speculation or Other (please specify) *
See definitions on following page
Home Street Address:
_____________________________________________________________________________
Home City, State & Zip Code:
_______________________________________________________________________
Home Phone: ________________________ Home Fax: _____________________  Home
Email: __________________
Employer:
______________________________________________________________________________________
Employer Street Address:
___________________________________________________________________________
Employer City, State & Zip Code:
____________________________________________________________________
Bus. Phone: __________________________ Bus. Fax: __________________________ Bus.
Email: _______________
Type of Business:
________________________________________________________________________________
Spencer Trask Account Executive / Outside Broker/Dealer:
_________________________________________________
If you are a United States citizen, please list the number and jurisdiction of
issuance of any other government-issued document evidencing residence and
bearing a photograph or similar safeguard (such as a driver’s license or
passport), and provide a photocopy of each of the documents you have listed.
 

--------------------------------------------------------------------------------

If you are NOT a United States citizen, for each jurisdiction of which you are a
citizen or in which you work or reside, please list (i) your passport number and
country of issuance or (ii) alien identification card number AND (iii) number
and country of issuance of any other government-issued document evidencing
nationality or residence and bearing a photograph or similar safeguard, and
provide a photocopy of each of these documents you have listed.  These
photocopies must be certified by a lawyer as to authenticity.  
 

--------------------------------------------------------------------------------

 
Section B – Certificate Delivery Instructions
 
____ Please deliver certificate to the Employer Address listed in Section A.
____ Please deliver certificate to the Home Address listed in Section A.
____ Please deliver certificate to the following address:
___________________________________________.


 Section C – Form of Payment – Check or Wire Transfer
____ Check payable to Signature Bank, as Escrow Agent for InVivo Therapeutics
Corporation
____ Wire funds from my outside account according to the "How to subscribe for
Units" Page.
____ Wire funds from my Spencer Trask Account - See the “Wire Transfer
Authorization” Page.
____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.


Please check if you are a FINRA member or affiliate of a FINRA member firm:
________



     
Investor Signature
 
Date

 
 
A-18

--------------------------------------------------------------------------------

 

Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives.  However, neither InVivo Therapeutics
Corporation nor Spencer Trask Ventures, Inc. can assure that any investment will
achieve your intended objective.  You must make your own investment decisions
and determine for yourself if the investments you select are appropriate and
consistent with your investment objectives.


Neither InVivo Therapeutics Corporation nor Spencer Trask Ventures, Inc. assumes
responsibility to you for determining if the investments you selected are
suitable for you.


Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value.  Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.


Income:  An investment objective of Income indicates you seek to generate Income
from investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value.  Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.


Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective.  Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products Equity mutual funds and index
funds.


Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly.  Some examples of typical
investments might include short-term purchases and sales or volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes.  This is a high-risk strategy.


Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective.  Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stocks, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.


Other:  Please specify.
 
 
A-19

--------------------------------------------------------------------------------

 

[logo.jpg]
 


Memorandum
Wire Transfer Authorization


TO:        Lydia Soler - Operations Manager
Spencer Trask Ventures, Inc.


RE:        Client Wire Transfer Authorization
InVivo Therapeutics Corporation


DATE:   ________________
 

--------------------------------------------------------------------------------



This memorandum authorizes the transfer of the following listed funds from my
Spencer Trask Brokerage Account as follows:


Spencer Trask Brokerage Account #                     ______________________


Wire
Amount                                                       $______________________


BANK NAME:  SIGNATURE BANK
ABA NUMBER:  026013576
A/C NAME: SIGNATURE BANK, AS AGENT FOR
INVIVO THERAPEUTICS CORPORATION
A/C Number:  1501508892


REFERENCE:
SUBSCRIBER LEGAL NAME
   
TAX ID NUMBER
   
SUBSCRIBER ADDRESS
 



FBO:
         
Investment Title:
         
Signature:
         
Signature:
       
(Joint Signature)

 
 
A-20

--------------------------------------------------------------------------------

 
